Citation Nr: 1442133	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-48 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, due to Agent Orange exposure.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from January 1963 to January 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from February and August 2009 rating decisions.  In April 2014, a hearing was held before the undersigned at the RO in St. Petersburg. 

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence of record establishes that the Veteran was likely exposed to herbicides during his military service.

2.  The Veteran's diagnosed diabetes mellitus is presumed to have been caused by his herbicide exposure in service.


CONCLUSION OF LAW

Criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310. 

The Veteran is currently diagnosed with diabetes mellitus, which he believes resulted from herbicide exposure while in service.  Specifically, the Veteran asserts that while stationed aboard the U.S.S. Regulus, he would makes trips into Da Nang to drop off mail.

As an initial point, the Veteran is not claiming direct service connection for diabetes mellitus.  Indeed, there were no complaints of diabetes mellitus shown in the service treatment records, the Veteran was not diagnosed with diabetes mellitus for many years after service, and there is no medical suggestion that the Veteran's diabetes mellitus was the result of service except through the operation of a statutory presumption.  As such, the Veteran's claim turns on whether it can be established that he was exposed to herbicides while in service.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, including diabetes mellitus, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

According to 38 CFR § 3.307(a)(6)(iii), eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975.  This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam.  However, this does not include service aboard a large ocean-going ship that operated only on the offshore waters of Vietnam, unless evidence shows that a Veteran went ashore.  Inland waterways include the rivers, canals, estuaries, delta areas, and enclosed bays of Vietnam.  They do not include open deep-water harbors such as those at Da Nang, Nha Trang, Cam Ranh, or Vung Tau.  These are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea.  

During his time in service, the Veteran served above the U.S.S. Regulus (AF-57), and VA maintains a list entitled: "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" which indicates that the U.S.S. Regulus conducted numerous in-port docking replenishments at Cam Ranh Bay, Vung Tau, An Thoi, and Da Nang during March-November 1966, May-July 1967, February-December 1968, October-December 1969, June-September 1970, and April-July 1971.

The Naval History and Heritage Command (NHHC), the custodian of Naval Ship histories, reviewed the information they had regarding the U.S.S. Regulus.  The information showed that the ship did travel in and around Vietnam on a number of occasions during the Veteran's time on board.  Of note, on October 9, 1966, the U.S.S. Regulus pulled into Da Nang Harbor.  On November 7, the U.S.S. Regulus headed for Subic Bay where the ship was restocked with provisions for the last trip on the line which consisted of eight days through Market Time including stops at An Thoi, Cam Ranh Bay and Da Nang.  It was acknowledged that the records did not address specific individuals such as the Veteran being in Vietnam.

An excerpt from the Regulus yearbook noted "Around the tip and up the coast you came going into Danang to offload your remnants and then you headed North."  This was accompanied by photos of the boat being sent ashore, although the Veteran was not shown specifically.

The Veteran's DD-214 shows that his related civilian occupation was Harbor Police Captain, which would appear to be consistent with his testimony that he delivered materials to shore.  In July 2009, the Veteran wrote that he served as a quartermaster in the U.S. Navy and delivered supplies to shore in Vietnam on and off for three years.  He added that his DD-214 showed receipt of the Vietnam Service Medal with three stars and the Republic of Vietnam Campaign Medal with device. 

In his substantive appeal the Veteran wrote that he was a Quartermaster on board the U.S.S. Regulus and would drop off and pick up mail in Da Nang.  He indicated that he was often the driver of the launch that went into Da Nang.

At his hearing, the Veteran testified that he was on the U.S.S. Regulus from 1964 to January 1967. 

It is the role of the Board as finder of fact to evaluate the credibility of the evidence and to determine the weight that is to be assigned to it.  The Veteran is certainly competent to identify the fact that he went ashore in Vietnam.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
In this case, the Board notes that the Veteran was found to be highly credible at his Board hearing, and his lay statements have been consistent both with each other and with his hearing testimony.  As such, the Board has no reason to doubt the veracity of his statements and testimony.

When this is done, the Veteran's testimony is judged to be sufficient to establish that he was presumptively exposed to herbicides during his military service.

As noted, when a veteran is diagnosed with diabetes mellitus and is presumed to have been exposed to herbicides during service, service connection will be granted unless there is clear evidence to the contrary, which is not present here.

As such, the criteria for service connection for diabetes mellitus have been met, and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 

ORDER

Service connection for diabetes mellitus is granted.


REMAND

The Veteran is seeking service connection for bilateral hearing loss which he believes is the result of military noise exposure.  Specifically, the Veteran testified at a Board hearing in April 2014 that he was the first loader on the three inch, 50 cannon on the U.S.S. Regulus.  He explained as first loader he would stand right next to the cannon, where he would load the shell into the cannon, turn away as the cannon fired, and then load another shell.

Service treatment records do not show any complaints of hearing loss during service, and there is no record of audiometric hearing testing being administered at separation, as only spoken and whispered voice test results are of record.  Following service, the Veteran worked in construction.

In October 2006, the Veteran sought VA treatment for hearing problems after his wife told him he had hearing difficulties.  The audiologist wrote that the results of testing were not valid for rating purposes, that the Veteran's military noise exposure was more likely as not a contributing factor to his hearing impairment; and that results were consistent with aging and noise-induced cochlear pathology.  However, while this statement suggested the possibility that the Veteran's hearing loss was the result of military noise exposure, no rationale was provided for such a conclusion, the results of testing were not found to be valid.

It is also unclear whether the Veteran actually has hearing loss for VA purposes.  For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

As such, a remand is required to further develop the medical evidence. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination.  The Veteran's claims file should be provided.  The examiner should determine if the Veteran has a hearing loss disability for VA purposes in either ear, and if so should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current hearing loss disability either began during or was otherwise caused by the Veteran's military service.  In doing so, the examiner should specifically address the suggestion in the October 2006 VA treatment record that the Veteran had hearing loss as a result of military noise exposure, but also found the testing to be inaccurate.  A complete rationale should be provided for any opinion expressed.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


